Citation Nr: 0817252	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO. 05-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from September 1976 to October 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claim for 
entitlement to a TDIU.

In an August 2007 Supplemental Statement of the Case (SSOC), 
the RO included the issues of entitlement to increased 
ratings for degenerative joint disease of the lumbosacral 
spine, hiatal hernia, right ulnar neuropathy, status-post 
shrapnel removal in right eye, and facial scar, right elbow 
scar and scar on left anterior chest. However, in the March 
2005 substantive appeal, the veteran indicated that he was 
appealing only the issue of entitlement to a TDIU. Further, 
in the February 2008 written brief, the veteran's 
representative reiterated that the veteran only intended to 
appeal the issue of entitlement to a TDIU. Therefore, the 
remaining issues included in the August 2007 SSOC are not 
currently on appeal before the Board and will not be included 
in this decision.


FINDINGS OF FACT

1. The veteran has a Master's degree in Education.

2. The veteran's service-connected disabilities are 
degenerative joint and disc disease of the lumbosacral spine 
with sciatica, rated as 40 percent disabling; hiatal hernia, 
rated as 10 percent disabling; right ulnar neuropathy, rated 
as 10 percent disabling; and status post shrapnel removal of 
the right eye, facial scar, scar of the right elbow, and scar 
of the left anterior chest, each rated as noncompensable (0 
percent). The combined rating is 50 percent. 

3. The veteran's service-connected disabilities alone are not 
of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in February 2006, after the original 
adjudication of the claim. This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for a TDIU; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. A March 2006 RO letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Although the veteran received VCAA notice after the 
original adjudication of his claim, he is not shown to be 
prejudiced by the timing of VCAA-compliant notice, as the RO 
readjudicated his claim in an August 2007 SSOC. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, Social Security Administration (SSA) 
records, and reports of VA examination are associated with 
the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include 
degenerative joint and disc disease of the lumbosacral spine 
with sciatica, rated as 40 percent disabling; hiatal hernia, 
rated as 10 percent disabling; right ulnar neuropathy, rated 
as 10 percent disabling; and status post shrapnel removal of 
the right eye, facial scar, scar of the right elbow, and scar 
of the left anterior chest, each rated as noncompensable (0 
percent). The combined rating is 50 percent. 

Based on the above ratings, the veteran does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a). Thus, it now must be determined if the 
veteran's service-connected disabilities alone prevent him 
from being able to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
pursuant to 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id. 

In this case, the evidence shows that the veteran has been 
unemployed since April 2002. In his August 2002 claim for 
TDIU benefits, the veteran stated that he had obtained a 
Master's degree in education.

An April 2002 letter from a non-VA physician, R.P., M.D., 
states that due to the veteran's degenerative disc disease, 
he should be placed on work restriction of light duty with no 
lifting greater than 40 pounds and no repetitive bending or 
stooping.

An April 2002 medical record from a non-VA medical provider, 
J.D., LTC, AN, states that due to the veteran's back 
disability, he was limited to no lifting over 20 pounds. He 
was also limited to seldom and not continuous bending. He 
needed to be able to sit and stand as needed to relieve back 
pain.

A May 2002 medical record from J.R., M.D. states that the 
veteran was diagnosed with panic disorder without agoraphobia 
and showed a preexisting disability of degenerative disease 
of the spine. Dr. J.R. opined that it was expected that the 
veteran's level of anxiety regarding his job stress, his back 
injury, and his chronic pain would make it difficult to 
impossible to find future employment.

In a May 2002 letter, J.R., M.D. stated that the veteran had 
increased use of anxiolytic medications to abort panic 
attacks. The physician stated that the veteran's emotional 
distress was manifested somatically with increased pain in 
his neck and spine and worsening of the numbness and 
paresthesias in his arms and legs. Dr. J.R. recommended that 
the veteran be placed on indefinite convalescent leave as the 
veteran's toxic work environment would undoubtedly exacerbate 
his condition.

In an August 2002 medical record, J.R., M.D. rendered 
psychiatric diagnoses of major depressive disorder, 
recurrent, moderate severity, panic disorder without 
agoraphobia, moderate severity, and occupational problem. Dr. 
J.R. opined that the veteran's level of anxiety regarding his 
work at the post office would not remit, and he was 
permanently disabled from his current position and any post 
office duties.

In September 2002, the veteran submitted statements from co-
workers that stated that the veteran had injured his back 
while at work.

On March 2006 VA examination, the examiner noted that he had 
reviewed the veteran's claims file. After physical 
examination, the examiner opined that the veteran was 
probably employable at something, but few people would hire 
him with his current back condition. The examiner noted that 
the veteran had a hard time sitting still and standing still 
with the current condition of his back. Further, the examiner 
stated that he believed the veteran was unemployable given 
the veteran's grade of education because he did not think 
that anyone would hire the veteran.

After a total review of the record, the veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment. The medical 
records dated in April 2002 show that the veteran only 
required light duty for his back; however, the records did 
not indicate that the veteran was precluded from doing any 
work. Further, although Dr. J.R. states that the veteran was 
unemployable, he stated that the veteran was unemployable due 
to the veteran's psychiatric disabilities and not due to his 
service-connected disabilities. (Parenthetically, the veteran 
claimed service connection for major depressive disorder and 
panic disorder as secondary to his service-connected 
disabilities and was denied service connection in an August 
2006 rating decision). Finally, although the March 2006 VA 
examiner found that the veteran was unemployable given his 
grade of education, the veteran has stated in his August 2002 
claim that he has a Master's degree in education. Hence, his 
grade of education allows for employability in a sedentary 
position, in which the March 2006 VA examiner did not state 
that the veteran was precluded from working. Hence, the 
medical evidence of record does not support a finding that 
the veteran's service-connected disabilities alone, prevent 
him from obtaining all forms of substantially gainful 
employment. 

While the SSA has found the veteran to be disabled within the 
meaning of its applicable law, these findings are relevant 
but not necessarily binding on VA. Holland v. Brown, 6 Vet. 
App. 443 (1994). The criteria for the establishment of a 
total rating are outlined above, and are not the same as that 
of the SSA's criteria for the establishment of a finding of 
"disabled."

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU. 38 C.F.R. § 4.16 (2007).


ORDER

A TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


